Citation Nr: 1227153	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to September 1990.  He had a period of active duty for training in the Army National Guard from July 1976 to October 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (VA) from an October 2008 rating decision of the VA Regional Office in Wichita, Kansas that declined to reopen the claim of entitlement to service connection for hypertension, and denied a compensable evaluation for bilateral hearing loss disability.

The Board notes that in the substantive appeal received in January 2010, it appears that the appellant seeks service connection for Meniere's disease.  This matter is referred to the RO for appropriate consideration.  

Following review of the record, the issue of material evidence to reopen the claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability is manifested by no more than Level II hearing in the left ear and Level III hearing in the right ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess zero percent for bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a Veteran's claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent a letter in June 2008 prior to the unfavorable decision on the claim for an increased rating for bilateral hearing loss disability, supplemented by correspondence sent to him in December 2008, that informed him of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award was also sent to the appellant.  The December 2008 letter also indicated that the impact of the disability on employment and specific audiometric tests would be considered when determining the disability rating.  This complied with a decision of the Court that was subsequently vacated by the Federal Circuit. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, no further notice is needed under the VCAA.  

The Board also finds that VA has complied with its duty to assist the appellant and that all necessary development has been accomplished.  Appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA outpatient records have been associated with the claims file.  VA compensation examinations were conducted in July 2008 and November 2009.  As shown below, the examination was adequate because it contained the relevant audiometric data required to make a determination as to the level of the Veteran's hearing loss pursuant to the applicable regulation.  There was also an inquiry as to whether the Veteran's daily activities were adversely impacted by this disability and the Veteran reportedly indicated that there were no such effects.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has also carefully considered the Veteran's statements and the all of the evidence during the relevant appeal period.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision as to the claim for an increased rating for bilateral hearing loss disability.  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2011).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2011).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2011). 

Factual Background and Legal Analysis

A claim for an increased rating for bilateral hearing loss disability was received in April 2008.  

VA outpatient clinical records dating from January 2008 reflect that the Veteran was afforded a VA hearing assessment in January 2008 where his complaints included decreased hearing acuity in the left ear.  An audiogram was performed that disclosed the following pure tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
30
25
LEFT

45
35
35
35

Speech discrimination scores were 100 percent for the right ear and 90 percent for the left.  Diagnoses were rendered of slight to mild sensorineural hearing loss, right, and mild to moderately severe, upward sloping sensorineural hearing loss, left ear.  It was noted that the appellant had excellent word discrimination ability and normal middle ear status via tympanometry, bilaterally.  A trial of amplification for the left ear was recommended.  He was fitted for a hearing aid for the left ear in February 2008 and indicated that he was pleased with the results.

The above audiometric values thus reflect an average pure tone threshold loss of 26 decibels in the right ear and 38 decibels in the left ear.  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, Tables VI/VII.

The Veteran was afforded an audiogram in July 2008 for VA compensation and pension purposes.  The following puretone thresholds were obtained for the right and left ears:




HERTZ




1000
2000
3000
4000
RIGHT

25
40
25
20
LEFT

35
45
40
40

Mild to moderate sensorineural hearing loss was diagnosed.  

On this occasion, the average pure tone threshold loss was 28 decibels in the right ear and 40 decibels in the left ear.  Speech discrimination scores were 100 percent for the right and left ears.  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level I hearing in the left ear.  See 38 C.F.R. § 4.85, Tables VI/VII.

The appellant was afforded a VA audiology compensation examination in November 2009.  On audiometric evaluation, the following puretone thresholds 



were obtained for the right and left ears:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
35
30
35
LEFT
45
50
45
50
48

Maryland CNC speech recognition scores were 88 percent in the right ear and 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, left ear worse than right.  The examiner commented that there were no effects on the Veteran's usual daily activities.  

On the most recent hearing evaluation, the average pure tone threshold loss was 35 decibels in the right ear and 48 decibels in the left ear.  These clinical findings correlate to auditory acuity numeric designations of Level II hearing impairment in the right ear and Level III hearing in the left ear. See 38 C.F.R. § 4.85, Tables VI/VII.

Legal Analysis

The Veteran asserts that he is entitled to a higher disability rating for bilateral hearing loss disability.  The Board finds, however, that the evidentiary record does not support his contentions.  In this regard, the appellant's hearing deficit in January 2008 reflects auditory acuity numeric designations of Level I hearing in the right ear and Level II hearing in the left that comport with no more than a zero percent disability rating.  Hearing deficit in July 2008 shows auditory numeric designations of Level I hearing in the right ear and Level I hearing in the left ear for which a noncompensable evaluation is warranted.  Hearing deficit on VA examination in November 2009 demonstrates auditory numeric designations of Level II hearing in the right ear and Level III hearing in the left that does not correspond to rating criteria for more than a zero percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  The Board observes that the Veteran's hearing acuity fluctuated over the course of the appeal.  However, when calibrated, none of the findings on audiometric evaluation entitles the Veteran to more than a zero percent disability evaluation for bilateral hearing loss disability. See 38 C.F.R. § 4.85, Table VII.  Additionally, the pure tone thresholds at each of the relevant audiometric frequencies in January 2008, July 2008 and November 2009 are not all 55 decibels or more, and are not 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000-Hertz frequencies.  As such the appellant does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b) for exceptional hearing impairment. 

The Board has carefully considered the Veteran's contentions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating at this time.  The Board points out that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet. App. 345.  Under the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examination is no more than zero percent disabling.  

Additionally, on VA examination in November 2009, the examiner clearly indicated that hearing impairment produced no effects on the appellant's usual daily activities.  This statement satisfies the requirements of Martinak v. Nicholson, 212 Vet.App. 447, 455 (2007) that a VA examination must fully describe the functional effects caused by hearing disability.  The appellant has also not indicated that he seeks any active treatment for bilateral hearing loss disability.  Such evidence leads the Board to conclude that his hearing impairment is not substantially different than that currently demonstrated in the record. 

The Board has also considered the Veteran's statements indicating that his disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Evidence concerning the nature and extent of his hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have provided pertinent evidence in conjunction with the evaluations.  The clinical findings (as provided in the VA examination reports) directly address the criteria under which this disability is evaluated. 

The Board has also considered whether a higher rating for bilateral hearing loss disability on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board initially finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the evidence does not show that hearing loss disability has resulted in marked interference with employment, nor has he been hospitalized for his hearing loss.  As indicated previously, it does not appear that he actively seeks treatment for hearing loss.

Therefore, based on all the foregoing, the Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedular standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable in this instance.  The preponderance of the evidence is against entitlement to an increased (compensable) rating for bilateral hearing loss disability and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

An increased (compensable) rating for bilateral hearing loss disability is denied.


REMAND

The Veteran asserts that he had high blood pressure during active duty that continued after service for which service connection is warranted.  

A review of the record discloses that the appellant had fluctuating blood pressure reading during service including many elevated ones.  He did not have a diagnosis of hypertension during active duty.  A service discharge examination report is not of record although the December 1990 report of a physical examination for National Guard enlistment records a blood pressure reading of 140/84.  The Board notes, however, that within the year of discharge from active duty in 1990, records reflect fluctuating blood pressure readings that include 166/97 in October 1990, 130/88 on VA examination in February 1991, and 147/94 on a private record in 1991.  No reference to elevated blood pressure readings was recorded on those occasions.  

The Veteran was afforded a VA general medical examination in October 1997.  A blood pressure reading of 176/106 was obtained for which a diagnosis of elevated blood pressure reading was rendered.  Hypertension was diagnosed in March 1998 for which the Veteran was prescribed medication.

The Board observes in this instance that when the Veteran subsequently filed a claim in January 1999 for service connection of hypertension, he was not afforded a VA examination to determine if current hypertension was traceable or related to elevated blood pressure reading during service or within one year thereof.  Among other things, the RO relied upon the 1997 VA examination report that did not provide any opinion as to whether elevated blood pressure dated back to service.  Consequently, the VA did not have the requisite information to grant or deny service connection at that time.  VA is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  If an examination report does not contain sufficient detail for adjudication purposes, it is incumbent upon the rating board to find that the report is inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012).  Once VA provides an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Moreover, the United States Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A.  The threshold for getting an examination under the VCAA is low. McLendon.  With these factors in mind and upon further review of the record, the Board finds that a VA examination is indicated in this matter pursuant to VA's duty to assist, and that a remand for an opinion is necessary in order to render a fully informed appellate decision. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA physician.  The claims file must be made available to the examiner for review prior to examination.  The clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran had hypertension in service or within one year of discharge from service, or b) whether current hypertension relates back to symptoms in service, c) whether current high blood pressure is more likely of post-service onset and unrelated to active duty and d) if indicated, the examiner should explain and/or reconcile the elevated blood pressure readings during and immediately after service in light of the clinical opinion.  The examination report must include a thorough rationale for the opinion and conclusion reached.

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

2.  After undertaking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


